Title: From Thomas Jefferson to Isaac Avery, 21 March 1781
From: Jefferson, Thomas
To: Avery, Isaac



Sir
Richmond March 21st. 1781

The arrival of a powerful British fleet in Chesapeake Bay renders me extremely apprehensive that a French fleet expected here not apprized of this Circumstance may run into the mouths of the Enemy. I must therefore beg of you to procure immediately two good Boats to go out and keep a constant Lookout for the French fleet and to deliver to the Commanding Officer, should they meet with him, the inclosed Letter communicating to him the State of  Things in the Bay. This I think should be continued to the 9th. or 10th. of April, the expences of which shall be paid by Government.
The Importance of this Caution, and the dreadful Change which would be produced in the aspect of the War by the Capture of a whole fleet and Army will I hope add to that promptness with which you have ever aided the public Operations. You will no doubt caution the masters of the vessels to destroy the Letters in Case of inevitable Capture. I am &c.,

T. J.

